DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, 7, 13, 14, 16, and 17 of U.S. Patent No. 11,006,329 (hereinafter ‘329). 

Regarding claim 1, ‘329 discloses a method in a User Equipment (UE) for wireless communication, comprising: 
receiving a first signaling and a second radio signal (receiving a first signaling and a second radio signal, see claim 1); and 
transmitting a first radio signal on a sidelink (transmitting a first radio signal, and the first radio signal is transmitted on a sidelink, see claim 1); 
wherein: 
the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating the first radio signal, a second synchronization sequence corresponds to the second identity (the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating the first radio signal, a second synchronization sequence corresponds to the second identity, see claim 1); the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity (the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity, see claim 1); the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier (the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier, see claim 1); the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set (the first radio signal is transmitted on a first time-frequency resource set and the first signaling explicitly indicates the first time-frequency resource set, see claim 1); the first feature identity is a Sidelink Synchronization Sequence Identity (the first feature identity is a Sidelink Synchronization Sequence Identity, see claim 1); the first feature identity is used for generating the first signature sequence (the first feature identity is used for generating the first signature sequence, see claim 1); 
the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal (the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal, see claim 1); 
the second radio signal is associated with the second synchronization sequence, and the first synchronization sequence differs from the second synchronization sequence (the second radio signal is associated with the second synchronization sequence, and the first synchronization sequence differs from the second synchronization sequence, see claim 1); 
a transmitter of the first signaling corresponds to a first node, and a transmitter of the second radio signal corresponds to a second node (a transmitter of the first signaling corresponds to a first node, and a transmitter of the second radio signal corresponds to a second node, see claim 1); and
the first node is a serving cell corresponding to the UE, the second node is a neighbor cell of the serving cell corresponding to the UE (the first node is a serving cell corresponding to the UE, the second node is a neighbor cell of the serving cell corresponding to the UE, see claim 1).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 1 of the ‘329 Patent by essentially reciting the bold text of claim 1 of the ‘329 Patent, specifically, the first signaling is Radio Resource Control signalling is a broader scope which includes Downlink Control Information. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 6, ‘329 discloses the method according to claim 1, comprising: 
transmitting a second signaling on a sidelink (transmitting a second signaling, see claim 3); 
receiving first information on a sidelink (receiving first information, see claim 2); 
wherein at least one measurement from the following set of measurements of: {a channel measurement for a third link, a channel measurement for a fourth link} is used for determining the first information (wherein at least one measurement from the following set of measurements of: {a channel measurement for a third link, a channel measurement for a fourth link} is used for determining the first information, see claim 2); a radio channel from the first node to a transmitter of the first information corresponds to the third link, and a radio channel from the second node to the transmitter of the first information corresponds to the fourth link (a radio channel from the first node to a transmitter of the first information corresponds to the third link, and a radio channel from the second node to the transmitter of the first information corresponds to the fourth link, see claim 2); the second signaling is used for triggering the transmission of the first information (wherein the second signaling is used for triggering the transmission of the first information, see claim 3); at least one measurement from the following set of measurements {a channel measurement for a first link, a channel measurement for a second link} is used for determining the second signaling (at least one measurement from the following set of measurements {a channel measurement for a first link, a channel measurement for a second link} is used for determining the second signaling, see claim 3); and a radio channel from the first node to the transmitter of the first radio signal corresponds to the first link, and a radio channel from the second node to the transmitter of the first radio signal corresponds to the second link (a radio channel from the first node to the transmitter of the first radio signal corresponds to the first link, and a radio channel from the second node to the transmitter of the first radio signal corresponds to the second link, see claim 3).

Regarding claim 8, ‘329 discloses the method according to claim 1, comprising: 
handing over from the serving cell to the neighbor cell (handing over from a first cell to a second cell, see claim 6); 
transmitting a third radio signal (transmitting a third radio signal, see claim 6); 
wherein the receiving timing for the neighbor cell is used for determining the transmitting timing of the third radio signal (the receiving timing for the second cell is used for determining the transmitting timing of the third radio signal, see claim 6).

Regarding claim 9, ‘329 discloses a method in a base station for wireless communication, comprising: 
transmitting a first signaling or transmitting a second radio signal (transmitting a first signaling or transmitting a second radio signal, see claim 7); 
wherein the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal transmitted on a sidelink, a second synchronization sequence corresponds to the second identity (wherein the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal, a second synchronization sequence corresponds to the second identity; and the first radio signal is transmitted on a sidelink, see claim 7); the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity (the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity, see claim 7); the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier (the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier, see claim 7); the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set (the first radio signal is transmitted on a first time-frequency resource set and the first signaling explicitly indicates the first time-frequency resource set, see claim 7); the first synchronization sequence differs from the second synchronization sequence (the first synchronization sequence differs from the second synchronization sequence, see claim 7); the first feature identity is a Sidelink Synchronization Sequence Identity (the first feature identity is a Sidelink Synchronization Sequence Identity, see claim 7); the first feature identity is used for generating the first signature sequence (the first feature identity is used for generating the first signature sequence, see claim 7).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the instant application merely broadens the scope of claim 7 of the ‘329 Patent by essentially reciting the bold text of claim 7 of the ‘329 Patent, specifically, the first signaling is Radio Resource Control signalling is a broader scope which includes Downlink Control Information. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 11, ‘329 discloses a User Equipment (UE) for wireless communication, comprising: 
a first processing module, to receive a first signaling and a second radio signal (a first processing module, to receive a first signaling and a second radio signal, see claim 13); 
a second processing module, to transmit a first radio signal on a sidelink (a second processing module, to transmit a first radio signal, and the first radio signal is transmitted on a sidelink, see claim 13); 
wherein: 
the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating the first radio signal, a second synchronization sequence corresponds to the second identity (the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating the first radio signal, a second synchronization sequence corresponds to the second identity, see claim 13); the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity (the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity, see claim 13); the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier (the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier, see claim 13); the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set (the first radio signal is transmitted on a first time-frequency resource set and the first signaling explicitly indicates the first time-frequency resource set, see claim 13); the first feature identity is a Sidelink Synchronization Sequence Identity (the first feature identity is a Sidelink Synchronization Sequence Identity, see claim 13); the first feature identity is used for generating the first signature sequence (the first feature identity is used for generating the first signature sequence, see claim 13); 
the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal (the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal, see claim 13);
the second radio signal is associated with the second synchronization sequence, the first synchronization sequence differs from the second synchronization sequence (the second radio signal is associated with the second synchronization sequence, the first synchronization sequence differs from the second synchronization sequence, see claim 13); a transmitter of the first signaling corresponds to a first node, and a transmitter of the second radio signal corresponds to a second node (a transmitter of the first signaling corresponds to a first node, and a transmitter of the second radio signal corresponds to a second node, see claim 13); and 
the first node is a serving cell corresponding to the UE, the second node is a neighbor cell of the serving cell corresponding to the UE (the first node is a serving cell corresponding to the UE, the second node is a neighbor cell of the serving cell corresponding to the UE, see claim 13).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application merely broadens the scope of claim 13 of the ‘329 Patent by essentially reciting the bold text of claim 13 of the ‘329 Patent, specifically, the first signaling is Radio Resource Control signalling is a broader scope which includes Downlink Control Information. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 16, ‘329 discloses the UE according to claim 11, wherein the second processing module receives first information on a sidelink and transmits a second signaling on a sidelink (wherein the second processing module receives first information and transmits a second signaling, see claim 14); at least one measurement from the following set of measurements of: {a channel measurement for a third link, a channel measurement for a fourth link} is used for determining the first information (at least one measurement from the following set of measurements of: {a channel measurement for a third link, a channel measurement for a fourth link} is used for determining the first information, see claim 14); a radio channel from the first node to a transmitter of the first information corresponds to the third link, and a radio channel from the second node to the transmitter of the first information corresponds to the fourth link (a radio channel from the first node to a transmitter of the first information corresponds to the third link, and a radio channel from the second node to the transmitter of the first information corresponds to the fourth link, see claim 14); the second signaling is used for triggering the transmission of the first information (the second signaling is used for triggering the transmission of the first information, see claim 14); at least one measurement from the following set of measurements of: {a channel measurement for a first link, a channel measurement for a second link} is used for determining the second signaling (at least one measurement from the following set of measurements of: {a channel measurement for a first link, a channel measurement for a second link} is used for determining the second signaling, see claim 14); and a radio channel from the first node to the transmitter of the first radio signal corresponds to the first link, and a radio channel from the second node to the transmitter of the first radio signal corresponds to the second link (a radio channel from the first node to the transmitter of the first radio signal corresponds to the first link, and a radio channel from the second node to the transmitter of the first radio signal corresponds to the second link, see claim 14).

Regarding claim 18, ‘329 discloses the UE according to claim 11, wherein the first processing module hands over from the serving cell to the neighbor cell, and the second processing module transmits a third radio signal (wherein the first processing module hands over from a first cell to a second cell, and the second processing module transmits a third radio signal, see claim 16); the receiving timing for the neighbor cell is for determining the transmitting timing of the third radio signal (the receiving timing for the second cell is for determining the transmitting timing of the third radio signal, see claim 16).

Regarding claim 19, ‘329 discloses a base station device for wireless communication, comprising: 
a third processing module, to transmit a first signaling, or to transmit a second radio signal (a third processing module, to transmit a first signaling, or to transmit a second radio signal, see claim 17); 
wherein the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal transmitted on a sidelink (wherein the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal, and the first radio signal is transmitted on a sidelink, see claim 17); a second synchronization sequence corresponds to the second identity (a second synchronization sequence corresponds to the second identity, see claim 17); the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity (the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity, see claim 17); the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier (the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier, see claim 17); the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set (the first radio signal is transmitted on a first time-frequency resource set and the first signaling explicitly indicates the first time-frequency resource set, see claim 17); the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal (the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal, see claim 17); the second radio signal is associated with the second synchronization sequence (the second radio signal is associated with the second synchronization sequence, see claim 17); the first synchronization sequence differs from the second synchronization sequence (the first synchronization sequence differs from the second synchronization sequence, see claim 17); the first feature identity is a Sidelink Synchronization Sequence Identity (the first feature identity is a Sidelink Synchronization Sequence Identity, see claim 17); the first feature identity is used for generating the first signature sequence (the first feature identity is used for generating the first signature sequence, see claim 17).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the instant application merely broadens the scope of claim 17 of the ‘329 Patent by essentially reciting the bold text of claim 17 of the ‘329 Patent, specifically, the first signaling is Radio Resource Control signalling is a broader scope which includes Downlink Control Information. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

The dependent claims 2 – 5, 7, 10, 12 – 15, 17, and 20 are included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Patent Application Publication 2017/0006508) in view of Sheng et al (US Patent Application Publication 2018/0220360) and Parkvall et al (US Patent Application Publication 2017/), and further in view of Li et al (US Patent Application Publication 2018/0007726). Hereinafter Moon, Sheng, and Li.

Regarding claim 9, Moon discloses a method in a base station for wireless communication, comprising: 
transmitting a first signaling or transmitting a second radio signal (the access nodes are entities that form access network, where the access node is referred as a base station (BS), where the BS includes wireless communication unit for transmitting and receiving signals, paragraphs [0058], [0147], [0148]; the BS transmits “a first signaling” when it is communicating with a terminal); 
wherein the first signaling is correlated to a first synchronization sequence (the terminal receives a signal that includes a synchronization sequence and control information, where the synchronization sequence is located in the front end of a signal, and is referred as ‘preamble,’ paragraph [0085]; the terminal detects at least one synchronization sequence included in beacon signals transmitted from multiple nodes (i.e. node 1, and node 2), paragraph [0130]; the beacon signal from node 1 is the first signaling that is correlated to the first synchronization sequence); the first synchronization sequence differs from the second synchronization sequence (the terminal detects at least one synchronization sequence included in beacon signals transmitted from multiple nodes (i.e. node 1, and node 2), paragraph [0130]; the beacon signal from node 1 is the first signaling that is correlated to the first synchronization sequence, and is different from the beacon signal from node 2 that is correlated to a second synchronization sequence).
However, Moon does not explicitly disclose “the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal transmitted on a sidelink, a second synchronization sequence corresponds to the second identity; the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity; the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier; the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set; the first signaling is Radio Resource Control signalling; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Sheng discloses “the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal, a second synchronization sequence corresponds to the second identity; the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity; the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier; the first signaling is Radio Resource Control signalling” as the user equipment receives a radio resource control signaling information that is used for indicating whether a primary synchronization signal and a secondary synchronization signal and a physical broadcast channel and a reference signal for decoding the physical broadcast channel are transmitted in a block consisting of a constant number of OFDM symbols, where the primary synchronization signal and the secondary synchronization signal are used for identifying a physical cell identity, and the user equipment obtains the physical cell identity from the primary synchronization signal and the secondary synchronization signal, where different synchronization signal block schemes for different frequency bands, each synchronization signal block scheme having a different set of differing synchronization signal block types are received (paragraphs [0134], [0206], [0236] – [0243], [0251] – [0258]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, and Sheng before him or her, to incorporate the radio resource signaling including physical cell identities of primary synchronization signal and second synchronization signal as taught by Sheng, to improve the terminal decoding handover event of Moon for the motivation of combating channel distortion for NR synchronization as well as new structures and operations for access node and wireless terminal utilizing such new synchronization signal block structures (paragraphs [0015] – [0016] of Sheng). 
However, Moon and Sheng do not explicitly disclose “a first radio signal transmitted on a sidelink; the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Parkvall discloses “the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set” as the PDCH time-frequency resource and transmission format are specified in the scheduling information, where PDCH spans one or multiple subframes and its frequency location and bandwidth are variable, and a PDCH contains dPDCH and rPDCH, where dPDCH is mapped to last OFDM symbol of UL subframe in uplink, and first OFDM symbol of DL subframe in downlink (paragraphs [0786] – [0788]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, and Parkvall before him or her, to incorporate the signature sequences in the preamble transmission and the timing advance for handover in downlink transmission as taught by Parkvall, to improve the modified terminal decoding handover event of Moon-Sheng for the motivation of efficiently identifying cells to effectively operate a system (paragraph [0007] of Moon).
However, Moon, Sheng, and Parkvall do not explicitly disclose “a first radio signal transmitted on a sidelink; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Li discloses “a first radio signal transmitted on a sidelink; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence” as a D2D device determines to-be-sent first signaling used for D2D discovery (paragraph [0043] – [0047]); the D2D synchronization signal includes a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), where the Sidelink synchronization signal identities (SLSSID) that correspond to the PSSS and the SSSS are integers not less than 336, and the SLSSIDs are used to identify a channel carrying the first signaling in the D2D link (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, Parkvall, and Li before him or her, to incorporate the D2D synchronization signal that includes SLSSID as taught by Li, to improve the modified terminal decoding handover event of Moon-Sheng-Parkvall for the motivation of reducing mutual conflict and interference in a D2D discovery process and improving transmission efficiency (paragraph [0027] of Li).

Regarding claim 10, Moon, Sheng, Parkvall, and Li disclose the method according to claim 9, but Moon, Sheng, and Parkvall do not explicitly disclose wherein the first signaling is used for configuring resources occupied by the D2D transmission after a UE initiates handover, the configuration of the resources is done by a target cell for a handover of the UE, or the first signaling includes part or all fields of an SL-SyncConfig IE.
Li discloses “wherein the first signaling is used for configuring resources occupied by the D2D transmission after a UE initiates handover, the configuration of the resources is done by a target cell for a handover of the UE” as a D2D device determines to-be-sent first signaling used for D2D discovery (paragraph [0043] – [0047]); the D2D synchronization signal includes a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), where the Sidelink synchronization signal identities (SLSSID) that correspond to the PSSS and the SSSS are integers not less than 336, and the SLSSIDs are used to identify a channel carrying the first signaling in the D2D link (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, Parkvall, and Li before him or her, to incorporate the D2D synchronization signal that includes SLSSID as taught by Li, to improve the modified terminal decoding handover event of Moon-Sheng-Parkvall for the motivation of reducing mutual conflict and interference in a D2D discovery process and improving transmission efficiency (paragraph [0027] of Li).

Regarding claim 19, Moon discloses a base station device for wireless communication, comprising: 
a third processing module (the BS includes wireless communication unit, paragraph [0147]), to transmit a first signaling, or to transmit a second radio signal (the access nodes are entities that form access network, where the access node is referred as a base station (BS), where the BS includes wireless communication unit for transmitting and receiving signals, paragraphs [0058], [0147], [0148]; the BS transmits “a first signaling” when it is communicating with a terminal); 
wherein the first signaling is correlated to a first synchronization sequence (the terminal receives a signal that includes a synchronization sequence and control information, where the synchronization sequence is located in the front end of a signal, and is referred as ‘preamble,’ paragraph [0085]; the terminal detects at least one synchronization sequence included in beacon signals transmitted from multiple nodes (i.e. node 1, and node 2), paragraph [0130]; the beacon signal from node 1 is the first signaling that is correlated to the first synchronization sequence); the first synchronization sequence differs from the second synchronization sequence (the terminal detects at least one synchronization sequence included in beacon signals transmitted from multiple nodes (i.e. node 1, and node 2), paragraph [0130]; the beacon signal from node 1 is the first signaling that is correlated to the first synchronization sequence, and is different from the beacon signal from node 2 that is correlated to a second synchronization sequence).
However, Moon does not explicitly disclose “the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal transmitted on a sidelink, a second synchronization sequence corresponds to the second identity; the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity; the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier; the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set; the first signaling is Radio Resource Control signalling; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Sheng discloses “the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating a first radio signal, a second synchronization sequence corresponds to the second identity; the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity; the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier; the first signaling is Radio Resource Control signalling” as the user equipment receives a radio resource control signaling information that is used for indicating whether a primary synchronization signal and a secondary synchronization signal and a physical broadcast channel and a reference signal for decoding the physical broadcast channel are transmitted in a block consisting of a constant number of OFDM symbols, where the primary synchronization signal and the secondary synchronization signal are used for identifying a physical cell identity, and the user equipment obtains the physical cell identity from the primary synchronization signal and the secondary synchronization signal, where different synchronization signal block schemes for different frequency bands, each synchronization signal block scheme having a different set of differing synchronization signal block types are received (paragraphs [0134], [0206], [0236] – [0243], [0251] – [0258]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, and Sheng before him or her, to incorporate the radio resource signaling including physical cell identities of primary synchronization signal and second synchronization signal as taught by Sheng, to improve the terminal decoding handover event of Moon for the motivation of combating channel distortion for NR synchronization as well as new structures and operations for access node and wireless terminal utilizing such new synchronization signal block structures (paragraphs [0015] – [0016] of Sheng). 
However, Moon and Sheng do not explicitly disclose “a first radio signal transmitted on a sidelink; the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Parkvall discloses “the first radio signal is transmitted on a first time-frequency resource set, and the first signaling explicitly indicates the first time-frequency resource set” as the PDCH time-frequency resource and transmission format are specified in the scheduling information, where PDCH spans one or multiple subframes and its frequency location and bandwidth are variable, and a PDCH contains dPDCH and rPDCH, where dPDCH is mapped to last OFDM symbol of UL subframe in uplink, and first OFDM symbol of DL subframe in downlink (paragraphs [0786] – [0788]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, and Parkvall before him or her, to incorporate the signature sequences in the preamble transmission and the timing advance for handover in downlink transmission as taught by Parkvall, to improve the modified terminal decoding handover event of Moon-Sheng for the motivation of efficiently identifying cells to effectively operate a system (paragraph [0007] of Moon).
However, Moon, Sheng, and Parkvall do not explicitly disclose “a first radio signal transmitted on a sidelink; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence.”
Li discloses “a first radio signal transmitted on a sidelink; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence” as a D2D device determines to-be-sent first signaling used for D2D discovery (paragraph [0043] – [0047]); the D2D synchronization signal includes a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), where the Sidelink synchronization signal identities (SLSSID) that correspond to the PSSS and the SSSS are integers not less than 336, and the SLSSIDs are used to identify a channel carrying the first signaling in the D2D link (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, Parkvall, and Li before him or her, to incorporate the D2D synchronization signal that includes SLSSID as taught by Li, to improve the modified terminal decoding handover event of Moon-Sheng-Parkvall for the motivation of reducing mutual conflict and interference in a D2D discovery process and improving transmission efficiency (paragraph [0027] of Li).

Regarding claim 20, Moon, Sheng, Parkvall, and Li disclose the base station device according to claim 19, but Moon, Sheng, and Parkvall do not explicitly disclose wherein the first signaling is used for configuring resources occupied by the D2D transmission after a UE initiates handover, the configuration of the resources is done by a target cell for a handover of the UE, or the first signaling includes part or all fields of an SL-SyncConfig IE.
Li discloses “wherein the first signaling is used for configuring resources occupied by the D2D transmission after a UE initiates handover, the configuration of the resources is done by a target cell for a handover of the UE” as a D2D device determines to-be-sent first signaling used for D2D discovery (paragraph [0043] – [0047]); the D2D synchronization signal includes a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS), where the Sidelink synchronization signal identities (SLSSID) that correspond to the PSSS and the SSSS are integers not less than 336, and the SLSSIDs are used to identify a channel carrying the first signaling in the D2D link (paragraph [0108]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Moon, Sheng, Parkvall, and Li before him or her, to incorporate the D2D synchronization signal that includes SLSSID as taught by Li, to improve the modified terminal decoding handover event of Moon-Sheng-Parkvall for the motivation of reducing mutual conflict and interference in a D2D discovery process and improving transmission efficiency (paragraph [0027] of Li).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KIM et al – the terminal transmits PSBCH in which a reference signal is mapped to at least three symbols, where the reference signal includes DMRS and is mapped to OFDM symbols #4, #6 and #9
Hiroyuki ADACHI – the eNB decides whether or not to execute a handover based on measurement report, where the synchronization setting information is information for defining setting information the sidelink communication and the sidelink discovery
LINDOFF et al – the low power cells are detected by correlating a first and second signal originating from an unknown cell, where the cell identities for the candidate cells are used to determine corresponding reference symbol sequences for the candidate cells
YANG et al – the UE receives configuration information for a discovery resource pool that includes a bitmap representing a subframe used for discovery signal and information representing the number of times when the bitmap is repeated, where the base station broadcasts a SIB into the cell for the UE using DMRS and SLSS as physical signals for the sidelink, and the SIB includes SL-SyncConfig for receiving the SLSS and transmitting the SLSS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

						/KHALED M KASSIM/                        Primary Examiner, Art Unit 2468